Exhibit 99.3 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS The following unaudited pro forma combined consolidated financial statements are based on the historical financial statements of PEDEVCO Corp. (formerly Blast Energy Services, Inc.)(“Blast” or the “Company”) and Pacific Energy Development Corp., a privately-held Nevada corporation (“PEDCO”) after giving effect to the agreement for our merger with PEDCO, and the assumptions, reclassifications and adjustments described in the accompanying notes to the unaudited pro forma combined financial statements. The unaudited pro forma combined balance sheet as of March 31, 2012, is presented as if the merger with PEDCO had occurred on March 31, 2012.The unaudited pro forma combined statements of operations for the three months ended March 31, 2012, are presented as if the merger had occurred on January 1, 2012, andon the audited pro forma combined statements of operations for the year ended December 31, 2011, are presented asif the date of the merger had occurred on January 1, 2011, with recurring merger-related adjustments reflected in each of the periods. Determination of the purchase price and allocations of the purchase price used in the unaudited pro forma combined financial statements are based upon preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the purchase price measurement period as we finalize the valuations of the net tangible assets and intangible assets. Any change could result in material variances between our future financial results and the amounts presented in these unaudited combined financial statements, including variances in fair values recorded, as well as expenses associated with these items. The unaudited pro forma combined financial statements are prepared for illustrative purposes only and are not necessarily indicative of or intended to represent the results that would have been achieved had the transaction been consummated as of the dates indicated or that may be achieved in the future. The unaudited pro forma combined financial statements do not reflect any operating efficiencies and associated cost savings that we may achieve with respect to the combined companies. The unaudited pro forma combined financial statements should be read in conjunction with the historical consolidated financial statements and accompanying notes and other information pertaining to Blast and PEDCO contained in this report and/or in Blast’s filings with the SEC. PEDEVCO CORP. (formerly Blast Energy Services, Inc.) Pro forma Consolidated Balance Sheets (Unaudited) Pacific Energy Blast Energy Development Pro forma Services, Inc. Corporation Pro forma Consolidated 03/31/12 03/31/12 Adjustments 03/31/12 Assets Current assets: Cash $ $ $ Accounts receivable, net Deferred costs - Prepaid expenses and other current assets Total current assets Oil and gas properties Proved oil and gas properties Unproven oil and gas properties Equity method investment - Total oil and gas properties Other investment - Equipment, net - Goodwill - - (1 ) Total assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ $ Accrued expenses Accrued expenses – related parties - (6 ) ) Note payable – related parties - Notes payable – other - Total current liabilities Long-term liabilities: Notes payable – related party - (6 ) ) - Asset retirement obligations - Total liabilities Stockholders’ equity: Series A Preferred Stock, $.001 par value, 20,000,000 shares authorized, 6,000,000 shares issued and outstanding - (2 ) ) (5 ) Series A Preferred Stock, $.001 par value, 100,000,000 shares authorized,11,222,874 shares issued and outstanding - (5 ) ) - Series B Preferred Stock, $.001 par value, 1 share authorized 1 and 0 share issued and outstanding, respectively - - (2 ) - - Common Stock, $.001 par value, 180,000,000 shares authorized; 71,425,905 shares and 19,202,580 shares issued and outstanding, respectively - (2 ) (3 ) ) (4 ) (6 ) Common stock, $0.001 par value, 200,000,000 shares authorized; 15,502,261 shares issued and outstanding - (4 ) ) - Subscription receivable - ) (4 ) - Additional paid-in capital (1 ) (3 ) (4 ) ) (5 ) ) (6 ) Accumulated deficit ) ) (4 ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ Pro Forma Footnotes: (1) To record goodwill for the difference between the fair value of consideration transferred and the fair value of assets acquired and liabilities assumed (which valuation and allocation is not final, is not based on any valuation and is subject to change). (2) To convert all outstanding Series A and Series B preferred stock into shares of the Company's common stock on a one-for-one basis. (3) To adjust common stock par value and the additional paid-in capital to reflect one-for-one hundred and twelve (1:112) reverse stock split. (4) To record the issuance of 17,917,261 shares of the Company's common stock to existing holders of common stock of PEDCO. (5) To record the issuance of 14,713,645 shares of the Company's Series A preferred stock to existing holders of Series A preferred stock of PEDCO. (6) To record the conversion of $1.465 million of Blast related party secured debt into common stock of PEDCO. PEDEVCO CORP. (formerly Blast Energy Services, Inc.) Pro forma Consolidated Statements of Operations (Unaudited) Pacific Energy Blast Energy Development Pro forma Services, Inc. Corporation Consolidated for Quarter for Quarter for Quarter Ended Ended Pro forma Ended 3/31/2012 3/31/2012 Adjustments 3/31/2012 Revenues: $ $
